Andrews, Judge.
Tillman appeals the grant of summary judgment to defendants Lomas & Nettleton Insurance Agency Corporation, Anchor Mortgage Resources, Inc., Citicorp Homeowners, Inc., and Independence One Mortgage Corporation, as well as the dismissal with prejudice of her claim against Miller.
Tillman, acting pro se, filed a complaint seeking to quiet title, alleging fraud as a result of her 1985 purchase of Miller’s home. In the course of making that purchase, Tillman assumed Miller’s outstanding loan on the property and he gave her a second mortgage which he then assigned to Anchor Mortgage. The remaining defendants were then either assigned the original loan or participated in refinancing the property for Tillman. The basis of her claim of fraud was that she did not, as reflected on the face of the loan documents, receive cash in hand, but instead received the property. Tillman failed to respond to requests for admission, which made out the case of the defendants.
After a review of the record, we find that the trial court has fully and correctly addressed the issues in this case. Accordingly, her order is hereby adopted as the opinion of this court.

Judgment affirmed. Birdsong, P. J., and Beasley, J., concur.

*411Decided January 14, 1993
Reconsideration denied February 22, 1993
Annette R. Tillman, pro se.
McCalla, Raymer, Padrick, Cobb, Nichols & Clark, Carol V. Clark, Teresa L. Perrotta, McCurdy & Candler, Donald C. Suessmith, Jr., for appellees.